Citation Nr: 1218369	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  12-03 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether recoupment of the Veteran's separation pay is proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The Veteran served on active duty from August 1971 to June 1975 and from July 1999 to May 2008.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's May 2008 claim for compensation for service-connected disability (submitted prior to separation) does not indicate that she would receive separation pay.

2.  In July 2011, the Veteran was notified that VA had received information that she had received separation pay when she was discharged from the military in the amount of $137,360, and that VA would recoup the full amount of the separation pay (less the amount withheld for federal income tax).


CONCLUSION OF LAW

The recoupment of the Veteran's separation pay by withholding her VA disability compensation is mandated by governing law, and is proper.  10 U.S.C.A. § 1174 (West 2002 & Supp. 2011); 38 C.F.R. § 3.700 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of the facts are dispositive in a case, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  Moreover, VA's General Counsel has held that the notice and duty to assist provisions of the VCAA are not applicable to a claim where, as here, it cannot be substantiated because there is no legal basis for it, or because the undisputed facts render the claimant ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 2004). 

The Board adds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103.  The Veteran has been accorded ample opportunity to present evidence and argument in support of her appeal.  Therefore, further discussion of the VCAA is not required.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993). 

In May 2008, while still in service, the Veteran filed a claim for VA compensation for multiple service-connected disabilities.  She did not indicate that she would receive separation pay.

The Veteran was separated from active military service in May 2008.  At that time, she received involuntary separation pay (apparently pursuant to 10 U.S.C.A. § 1174) in the amount of $137,360, as confirmed on her official Department of Defense (DD) Form 214, Certificate of Release or Discharge from Active Duty.

In January 2009, the RO granted service connection for multiple disabilities, effective from June 1, 2008, the day after her discharge.  In July 2011, the RO notified the Veteran of its proposal to withhold VA disability compensation until the separation pay received upon discharge was recouped, less the amount withheld for federal income tax.  In September 2011, the RO notified the Veteran of its action to withhold disability benefits until net separation pay was paid back.

At her hearing in March 2012, the Veteran stated that the recoupment of the money, so that she received no monthly disability compensation benefits until the entire amount was recouped, is causing her financial hardship.  The Veteran requested that the recoupment be spread out over a longer period of time and that she be paid a portion of her disability compensation every month, instead of nothing until the entire amount is recouped.  

The recoupment of the Veteran's separation pay from her VA disability compensation is required by law (under 10 U.S.C.A. § 1174(h)(2), which provides that a member who has received separation pay under this section, or severance pay or readjustment pay under any other provision of law, based on service in the armed forces shall not be deprived, by reason of her receipt of such separation pay, severance pay, or readjustment pay, of any disability compensation to which she is entitled under the laws administered by VA, but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received).

This statute is implemented by VA in 38 C.F.R. § 3.700(a)(5).  The language of this regulation indicates that where entitlement to disability compensation was established on or after September 15, 1981, a veteran who has received separation pay may receive disability compensation for disability incurred in or aggravated by service prior to the date of receipt of separation pay subject to recoupment of the separation pay.  Where payment of separation pay was made after September 30, 1996, as here, VA will recoup from disability compensation an amount equal to the total amount of separation pay less the amount of federal income tax withheld from such pay.  This regulation was amended during this appeal.  See 74 Fed. Reg. 26,956 (June 5, 2009).  The amendments, however, do not apply to the present matter.

The Board is bound not only by the laws prescribed by Congress, but also by the precedent opinions of VA's Office of General Counsel.  38 U.S.C.A. § 7104(c) (West 2002 & Supp. 2011).  An opinion of the VA General Counsel, VAOGCPREC 12-96, held that 10 U.S.C.A. § 1174(h)(2) requires that VA recoup from a veteran's VA disability compensation the amount of "nondisability severance pay" received by the Veteran under section 631 of Pub. L. No. 96-513.

The Board finds that the law, as written by Congress and implemented by VA regulation, has been correctly applied in this case.  The recoupment of the full post-tax amount of disability separation pay that the Veteran received when she was discharged from service, by withholding in monthly allotments payments of disability compensation benefits, is required by law.  10 U.S.C.A. § 1174; 38 C.F.R. § 3.700(a).

Although it is unfortunate that recoupment of the amount in question has created a financial hardship for the Veteran, the Board is bound by the law, and the Board's decision is dictated by the applicable statutes and regulations.  Moreover, the Board has no authority to grant benefits (delayed payments of the recoupment) simply because it appears equitable to do so.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Recognizing the financial hardship reported by the Veteran by the rapid recoupment of her severance pay from her VA compensation benefits the Board has thoroughly researched whether there is any legal authority to grant her petition for future recoupment at a slower rate, so as to ease her financial burden.  No such authority was found.  Therefore, the Board is unable to grant this petition. "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

As VA does not have any discretion in the recoupment of the separation payment in question, the Board finds that the Veteran has failed to state a claim upon which relief may be granted, and that her claim must therefore be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Recoupment of the Veteran's separation pay is proper and the appeal is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


